      Case 4:19-cv-04911 Document 1 Filed on 12/17/19 in TXSD Page 1 of 5




                       IN THE UNITED STATED DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

TERRELL D. SMITH                             §
                                             §              C.A. NO._________________
               PLAINTIFF,                    §
                                             §
v.                                           §
                                             §
AT&T MOBILITY SERVICES, LLC                  §              JURY TRIAL DEMANDED
                                             §
               DEFENDANT.                    §


                          PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF THIS COURT:

Preliminary Statement

          1.   This is a lawsuit for unlawful employment practices for age discrimination

brought to secure relief within the Texas Commission on Human Rights Act (ATCHRA”), as

amended, Texas Labor Code ' 21.001 and 21.051 and the Age Discrimination in Employment

Act (“ADEA”), 29 U.S.C. § 621, et seq., as amended.

Parties

          2.   During all times mentioned in this complaint, Terrell D. Smith (“Smith” or

“Plaintiff”) is a male who is 60 years old. Smith is a resident of Harris County, Texas.

          3.   During all times mentioned in the petition, Defendant, AT&T Mobility Services,

LLC (“AT&T” or “Defendant”) was and is still an employer under the laws of the state of Texas.

Based on information and belief, Defendant has more than 501 employees and engages in interstate

commerce. Defendant may be served through its registered agent, CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, Texas 75201.



                                                 1
          Case 4:19-cv-04911 Document 1 Filed on 12/17/19 in TXSD Page 2 of 5




Jurisdiction

          4.     Jurisdiction is invoked pursuant to 42 U.S.C. § 1331. The right to sue notice by the

U. S. Equal Employment Opportunity Commission (AEEOC@) dated September 20, 2019. Smith

filed this lawsuit within ninety (90) days of the receipt of notice in state court December 17, 2019

          5.     Declaratory, injunctive & equitable relief is sought pursuant to the TCHRA and

ADEA.

          6.     Compensatory and punitive damages are sought pursuant to the TCHRA.

          7.     Liquidated damages are sought pursuant to the ADEA.

          8.     Costs and attorney=s fees may be awarded pursuant to TCHRA and the ADEA.

Venue

          9.     This lawsuit properly lies in Harris County, Texas because the facts arising in this

lawsuit occurred in this judicial district.

Factual Statement

          10.    On or about December 1999, Smith was employed by Defendant.

          11.    He has always received good performance evaluations and was awarded the Service

Excellence Award.

          12.    Smith is currently employed as a Customer Service Representative I. However, he

served as Sales Lead in or about 2018. In or about April 2019, he was removed from the lead role

for no valid reason.

          13.    In all, Smith has approximately nineteen (19) years of experience in the customer

service field.

          14.    Since September 2018, Smith has served as floor support, providing managerial

relief.



                                                  2
        Case 4:19-cv-04911 Document 1 Filed on 12/17/19 in TXSD Page 3 of 5




        15.    Smith has applied for the Customer Service Manager positions several times but

has been continuously denied.

        16.    Smith followed the procedures to apply for the Customer Service Manager position

but has never been granted an interview.

        17.    In or about October 2018, Smith applied for Area Manager. Defendant did not

interview him and ultimately denied him the position. Defendant did not provide Smith a reason

for the denial but stated that anyone with any tenure with the company would not be considered.

The applicants who received the positions were in their 30’s.

        18.    Smith is a union employee. As such, Defendant was required to pay him in

accordance with the Collective Bargaining Agreement (CBA).

        19.    In the latter part of 2018 and the beginning of 2019, Defendant closed the location

in which Smith worked.

        20.    Employees at that location were offered transfers to San Antonio at the same hourly

rate. However, if they did not transfer, they would receive a substantial reduction in pay and be

reassigned to a Houston location.

        21.    Before the closure, Smith earned approximately $33.00 an hour. Because he

needed to stay in Houston for family, he accepted the reduction in pay to approximately $18.50 an

hour.

        22.    At his new location, Defendant started hiring much younger applicants, essentially

hiring a new and younger workforce.

        23.    It was clear that Defendant wanted to get rid of old management and replace it with

new and younger managers. Most, if not all the supervisors or managers hired in 2019 at the

location where Smith worked, were significantly under 40 years old.



                                                3
      Case 4:19-cv-04911 Document 1 Filed on 12/17/19 in TXSD Page 4 of 5




       24.     Smith was not given a valid reason for not being promoted in 2019.

       25.     Any reason(s) Defendant may offer for not promoting Smith is pretextual,

       manufactured to conceal age discrimination.

       26.     If Defendant had not discriminated against Smith, he would have received a pay

increases as well as other employment benefits.

       27.     Smith has no plain, adequate, or complete remedy at law to redress the wrongs

experienced and is now suffering and will continue to suffer irreparable injury from the

discrimination by Defendant.

       28.     Smith suffered, is now suffering, and will continue to suffer emotional and physical

pain and suffering, inconvenience, mental anguish, loss of enjoyment of life, and other pecuniary

losses as a direct result of Defendant’s discrimination.

       29.     Smith will suffer future pecuniary losses as a direct result of the Defendant’s

discrimination.

       30.     Defendant intentionally engaged in discrimination against Smith with malice or

reckless indifference to her rights under the TCHRA and ADA, as amended.

Causes of Action

       31.     Smith incorporates as if re-alleged herein paragraphs 1 through 30.

       32.     Because of his age, Defendant has not promoted Smith. In doing so, Defendant

violated the TCHRA and ADA.

Prayer for Relief

       33.     Wherefore, Smith prays that this Court:

               a.      declare the conduct engaged in by Defendant to be in violation of his rights;

               b.      enjoin Defendant from engaging in such conduct;



                                                  4
     Case 4:19-cv-04911 Document 1 Filed on 12/17/19 in TXSD Page 5 of 5




             c.     promote him to Area Manager and in lieu of promotion, order front pay and

                    benefits for the period remaining until his retirement;

             d.     award him liquated, compensatory and punitive damages of $1,000,000.00.

             e.     award him reasonable costs and attorney’s fees; and

             f.     grant such other relief as it may deem just and proper.

Jury Trial

      34.    Smith demands a jury trial

                                           Respectfully submitted,



                                              /s/ Victoria Plante-Northington
                                           VICTORIA PLANTE-NORTHINGTON
                                           Texas Bar No. 00798436
                                           Southern District. No. 21235
                                           PLANTE LAW FIRM, P.C.
                                           5177 Richmond Avenue Suite 1140
                                           Houston, Texas 77056
                                           Telephone: (713) 526-2615
                                           Facsimile: (713) 513-5176
                                           Email: victoria@plantelawfirm.com

                                           ATTORNEY FOR PLAINTIFF
                                           TERRELL D. SMITH




                                              5
